Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 – 5, 7 – 8, 13 – 15 and 26 – 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Latapie et al. (US Patent Application Publication 2020/0364466), hereinafter referred as Latapie.

Regarding claim 26, Latapie discloses a system for training an object detection device (Fig. 1 and 9), comprising: 
a recording device for recording a first video stream from a security camera (Fig. 1, camera 102, [0043]; also [0003], identification of potential threats); 
a processor (Fig. 9, processor 910) operatively connected to said recording device, said processor programmed to select a set of frames from the first video stream ([0043], camera 102 obtain a set of video frames; Fig. 7, step 702, [0068], obtaining two or more timescales associated with one or more images); 
Fig. 7, step 706, [0070], determining at least a subset of timescales from the two or more timescales based on the context) and inserting a bounding box in each frame of the subset of frames ([0047], bounding box); 
said processor further programmed to create a list of attributes associated with said each frame of the subset of frames ([0018, 0025 – 0027, 0058, 0071], create a set of rules, entropy for each subset of frames to detect surprise); 
a database (Fig. 2, #206, Fig. 5, #504) operatively connected to said processor, wherein said processor populates said database such that said database comprises said each frame of the subset of frames ([0068]) and the associated list of attributes ([0058, 0071]), wherein said database is searchable by at least one attribute of the list of attributes ([0058, 0071], rule database is searchable by rules); 
said processor further programmed to train a detection model using the database, wherein the training includes varying a first parameter of the detection model ([0031, 0045 - 0047, 0065 – 0066], train an object identification (surprise detection) engine/model, wherein the training includes varying a weight);  52 
DM2\12622705.1ATTORNEY DOCKET NO. G9312-00003 said processor further programmed to analyze a second video stream using the detection model to determine a number of true positive events and a number of false positive events, wherein the second video stream is different from the first video stream ([0047, 0054 – 0055], real time detection is different data from the training data; [0055], “false positives, false negatives”, apparently there is true positive events detected; [0071], determine true positive alert); 
[0054 – 0055, 0071], create alert); and 
a filter for filtering the dataset using a second parameter ([0055], the uncertainty analytics (filter) can determine similarities, dissimilarities, and/or uncertainties in the surprise detection using scores or confidence values).  

Regarding claims 1 and 27, they are corresponding to claim 26, thus they are interpreted and rejected for the reasons set forth above in the rejection of claim 26.

Regarding claim 4 (depends on claim 1), Latapie disclosed the method wherein at least one frame of the subset of frames includes an object of interest ([0017 – 0018, 0032], real time object of interest).  

Regarding claim 5 (depends on claim 4), Latapie disclosed the method wherein the bounding box circumscribes at least a part of the object of interest ([0047], bounding box).  

Regarding claim 7 (depends on claim 1), Latapie disclosed the method wherein at least one of the attributes is associated with an object of interest ([0018, 0025 – 0027, 0058, 0071], rules, entropy associated with an object of interest).  

Regarding claim 8 (depends on claim 1), Latapie disclosed the method wherein the attributes are selected from the group consisting of color, lighting level, clarity, security [0018, 0025 – 0027, 0058, 0071], rules for security camera system), an object of interest type ([0054], whether it is a threat, an anomaly, or a surprise), an orientation of the object of interest, contrast, and combinations thereof.  

Regarding claim 13 (depends on claim 1), Latapie disclosed the method wherein the first parameter is selected from the group consisting of: a number of labels, a number of images ([0068], a number of images), a number of frames ([0068], a number of images/frames), a number of iterations ([0065], a first training iteration), a max iteration value, a test iteration value, a test interval, a momentum value, a ratio value, a learning rate, a weight decay ([0066], weight), and combinations thereof.  

Regarding claim 14 (depends on claim 1), Latapie disclosed the method wherein the second video stream comprises a live video stream or a filtered video stream ([0017], real time; [0068], timescales video).  

Regarding claim 15 (depends on claim 1), Latapie disclosed the method wherein the second parameter is selected from the group consisting of: confidence score ([0055], confidence score), event duration ([0054], time/duration of the day), pixel area size, object speed, minimum range of object movement, average object size, and average pixel speed, and combinations thereof.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latapie in view of Martin et al. (US Patent Application Publication 2016/0019427), hereinafter referred as Martin.

Regarding claim 2 (depends on claim 1), Latapie fails to explicitly disclose the method wherein the first video stream comprises an image of a person carrying an object of interest.  
However, in a similar field of endeavor Martin discloses a video surveillance system (abstract). In addition, Martin discloses the system wherein the video stream comprises an image of a person carrying an object of interest (Fig. 11 and 12, [0272 - 0274]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Latapie, and wherein the first video stream comprises an image of a person carrying an object of interest. The motivation for doing this is that a specific type of threat can be detected so that the application of Latapie can be more specific.

Fig. 13, #1302, gun).  

Regarding claim 6 (depends on claim 1), Latapie fails to explicitly disclose the method wherein the bounding box is a bounding polygon.  
However, in a similar field of endeavor Martin discloses a video surveillance system (abstract). In addition, Martin discloses the system wherein a bounding box is a bounding polygon (Fig. 13, [0277], square bounding box). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Latapie, and a bounding box is a bounding polygon. The motivation for doing this is that an object of interest can be easily emphasized so that the application of Latapie can be more extended.

Claims 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latapie in view of Ahn et al. (US Patent Application Publication 2020/0082178), hereinafter referred as Ahn.

Regarding claim 9 (depends on claim 1), Latapie fails to explicitly disclose the method further comprising the step of adjusting a location of the bounding box in one of the frames of the subset of frames from a first location to a second location.  
However, in a similar field of endeavor Ahn discloses a system for image processing (abstract). In addition, Ahn discloses the system wherein adjusting a Fig. 5, [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Latapie, and adjusting a location of the bounding box in an image from a first location to a second location. The motivation for doing this is that the bounding box can be adjusted and controlled more flexibly so that an important area can be emphasized.

Regarding claim 10 (depends on claim 9), Ahn disclosed the method wherein the first location and the second location are separated by a predetermined number of pixels ([0070], moved within a predetermined distance). 
 
Claims 11 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latapie in view of Fan et al. (US Patent Application Publication 2020/0101971), hereinafter referred as Fan.

Regarding claim 11 (depends on claim 1), Latapie fails to explicitly disclose the method further comprising the step of adjusting a size of the bounding box in one of the frames of the subset of frames from a first size to a second size.  
However, in a similar field of endeavor Fan discloses a system for image processing (Fig. 9). In addition, Fan discloses the system wherein adjusting a size of the bounding box in one of the frames from a first size to a second size (Fig. 9, [0125]). 


Regarding claim 12 (depends on claim 11), Fan disclosed the method wherein the first size of the bounding box comprises a first number of pixels and the second size of the bounding box comprises a second number of pixels different from the first number of pixels (Fig. 9, [0125], when size of a bounding box changes, the number of pixels of the bounding box changes).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latapie in view of Zhang et al. (US Patent Application Publication 2020/0118647), hereinafter referred as Zhang.

Regarding claim 16 (depends on claim 1), Latapie fails to explicitly disclose the method further comprising the step of maximizing a difference between the number of true positive events and the number of false positive events, wherein the number of true positive events is greater than the number of false positive events.  
However, in a similar field of endeavor Zhang discloses a machine learning model ([0006]). In addition, Zhang discloses the system comprising the step of maximizing a difference between the number of true positive events and the number of [0056]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Latapie, and comprising the step of maximizing a difference between the number of true positive events and the number of false positive events, wherein the number of true positive events is greater than the number of false positive events. The motivation for doing this is that optimize the system so that best performance can be achieved.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latapie in view of Peikniewski et al. (US Patent Application Publication 2016/0086050), hereinafter referred as Peikniewski.

Regarding claim 17 (depends on claim 1), Latapie fails to explicitly disclose the method further comprising the step of determining a ratio of true positive events to false positive events ("TP/FP").  
However, in a similar field of endeavor Peikniewski discloses a method for analyzing ([0101]). In addition, Peikniewski discloses the method determining a ratio of true positive events to false positive events ("TP/FP") ([0101]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Latapie, and determining a ratio of true positive events to false positive events ("TP/FP"). The .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latapie in view of Peikniewski and Ioannidis et al. (“The False-positive to False-negative Ratio in Epidemiologic Studies”, Epidemiology, Vol. 22, Number 4, July 2011), hereinafter referred as Ioannidis.

Regarding claim 18 (depends on claim 17), Latapie in view of Peikniewski fails to explicitly disclose the method further comprising the step of determining a ratio of false positive events to true positive events ("FP/TP").
However, in a similar field of endeavor Ioannidis discloses a method for analyzing (abstract). In addition, Ioannidis discloses the method determining a ratio of false positive events to true positive events ("FP/TP") (page 451, left col.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Latapie, and determining a ratio of false positive events to true positive events ("FP/TP"). The motivation for doing this is that optimize the system so that best performance can be achieved.

Allowable Subject Matter
Claims 19 – 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/QIAN YANG/Primary Examiner, Art Unit 2668